Citation Nr: 0213610	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  92-54 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach ulcer.

3. Entitlement to an annual clothing allowance.

(The following issues will be the subject of a later 
decision: whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hypertension; whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a low back disability; entitlement 
to service connection for a right foot disability; 
entitlement to service connection for a left foot disability; 
entitlement to service connection for a left knee disability; 
entitlement to service connection for Hepatitis C; 
entitlement to an increased evaluation for a right knee 
disability; and entitlement to TDIU.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from July 1975 
to November 1975.  He was in the Delayed Enlistment Program 
from November 1975 to March 1977 and he served on active duty 
from March 1977 to January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board remanded this case for additional development in 
April 1993 and May 1996.  In June 2000, the claim was 
remanded to afford the veteran a travel board hearing.  The 
hearing was held before a member of the Board sitting at the 
RO in December 2000 but the tape of the hearing was lost.  In 
October 2001, the case was remanded again to provide the 
veteran another opportunity to present testimony at a hearing 
before a member of the Board.  In May 2002, the veteran 
indicated that he no longer wished to have a hearing and 
wanted his case sent to the Board.

The Board notes that the veteran has filed numerous claims 
and he has not clearly delineated which issues he wishes to 
appeal.  A Statement of the Case (SOC) was furnished on 
August 16, 2000 with regard to the following issues: 1) 
whether new and material evidence had been submitted to 
reopen claims of entitlement to service connection for 
stomach ulcers, hypertension, and a low back disability; 
2) service connection for a left knee disability; and 3) 
service connection for a left foot disability.  On August 18, 
2000, another SOC was issued with regard to the veteran's 
claim of entitlement to service connection for Hepatitis C.  
In October 2000, the RO received correspondence from the 
veteran requesting a favorable decision on all his claims.  
The Board construes this statement as a timely substantive 
appeal as to the August 2000 SOC's.  See 38 C.F.R. § 20.202 
(2001).  Accordingly, the Board will consider the above-
referenced issues.

Pursuant to its authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2), the Board is undertaking additional development 
on the following issues: whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for hypertension; whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a low back disability; entitlement 
to service connection for a right foot disability; 
entitlement to service connection for a left foot disability; 
entitlement to service connection for a left knee disability; 
entitlement to service connection for Hepatitis C; 
entitlement to an increased evaluation for a right knee 
disability; and entitlement to TDIU.  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1. The veteran was originally denied service connection for a 
psychiatric disability in April 1983, essentially based on 
findings that the veteran's in-service psychosis was an 
acute, drug-related episode and psychiatric evaluation 
revealed a personality disorder.  The veteran disagreed 
with this decision and a SOC was issued in March 1983; 
however, the veteran did not perfect an appeal.

2. Since the April 1983 rating decision, additional medical 
evidence has been added to the record that indicates the 
veteran has been diagnosed with and receives treatment for 
schizophrenia.  This evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

3. In May 1996, the Board denied service connection for a 
stomach ulcer, essentially finding that the veteran's 
claim was not well-grounded in that there was no evidence 
of a confirmed ulcer disability.  

4. Since the May 1996 Board decision, additional medical 
evidence has been added to the record that indicates the 
veteran is receiving current treatment for peptic ulcer 
disease.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

5. Entitlement to an annual clothing allowance was 
established effective August 1, 1990.


CONCLUSIONS OF LAW

1. The April 1983 rating decision, wherein the veteran's 
claim of entitlement to service connection for a 
psychiatric disability was denied, is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1982); currently 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

2. New and material evidence has been submitted since the 
final April 1983 decision and the claim of entitlement to 
service connection for a psychiatric disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156(a) (2001).

3. The May 1996 Board decision that denied service connection 
for a stomach ulcer is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1995); currently 38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

4. New and material evidence has been submitted since the 
final May 1996 Board decision and the claim of entitlement 
to service connection for a stomach ulcer is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

5. Entitlement to an annual clothing allowance has been 
granted; therefore, the appeal with regard to this issue 
must be dismissed.  See 38 C.F.R. §§ 7104, 7105(d) (West 
1991 & Supp. 2002); 38 C.F.R. § 20.101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary). Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)). 

Entitlement to an annual clothing allowance has already been 
established and in light of the favorable decision to reopen 
and further develop the veteran's claims of entitlement to 
service connection for a psychiatric disability and a stomach 
ulcer, a remand at this time solely for a consideration of 
the new law's implications with regard to these issues would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

New and material evidence

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claims of entitlement to service connection was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Psychiatric disability

In April 1983, the RO denied service connection for a 
psychiatric disability, essentially based on findings that 
the veteran's in-service psychosis was an acute, drug-related 
episode and psychiatric evaluation revealed a personality 
disorder with history of alcohol and drug abuse.  The veteran 
disagreed with this decision and a SOC was issued in March 
1984.  The veteran did not file a substantive appeal and 
therefore, this decision is final.  See 38 U.S.C.A. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982); currently 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).  

At the time of the April 1983 rating decision, the record 
contained the following pertinent evidence: the veteran's 
service medical records and a December 1982 VA special 
psychiatric examination.
 
Service medical records indicate that on examination for 
enlistment in the National Guard in October 1974, psychiatric 
evaluation was normal and the veteran denied depression or 
nervous trouble of any sort.  On examination for enlistment 
in the regular Army in December 1976, psychiatric evaluation 
was again determined to be normal.  

On August 19, 1978, the veteran was admitted to Madigan Army 
Medical Center Inpatient Psychiatric Service with an obvious 
mental disturbance and thinking disorder.  It was noted that 
the veteran presented a problem in diagnosis from the onset 
and that it appeared there was a substantial organic factor 
accounting for much of his psychopathology, specifically the 
residuals of his ingestion of Phencyclidine.  Psychological 
testing showed some difficulty in memory and concentration, 
and a psychosis which appeared to be that of an "active 
schizophrenic thinking disturbance" was suggested.  The 
veteran was referred to the Alcohol and Drug Abuse program.  
The veteran was discharged on September 29, 1978 with the 
following diagnosis:

1. Psychosis, associated with toxic 
effects of multiple drugs to include 
Phencyclidine and alcohol, with PCP 
residuals, chronic, severe; now in 
partial remission; manifested by 
feelings of persecution, loosened 
associations, agitation, and lack of 
insight.
Stress: Unknown.  
Predisposition: Moderate, long-term 
abuse of alcohol and drugs.
Impairment: Minimal, for further 
military duty.
2. Traumatized right thumb (2 months 
ago); details unknown.
3. Poisoning, acute, moderate, due to 
ingestion of multiple drugs (suspect 
Phencyclidine, Stelazine, Mellaril and 
Demerol) in a suicide gesture on 28 
September 1978, approximately 1500 
hours, on Ward 17-A.

On examination for separation in February 1979, the veteran 
reported trouble sleeping, depression or excessive worry, 
loss of memory, and nervous trouble.  On clinical evaluation, 
no psychiatric abnormalities were noted.

The veteran underwent a VA special psychiatric examination in 
December 1982.  At this time, the veteran was a prisoner at 
Monroe State Reformatory.  He reported a history of 
alcoholism and polydrug abuse but for the most part has been 
free of these problems since being in the Reformatory.  He 
complained that he worries a lot, experiences anxiety and 
stress, has difficulty relaxing and experiences some tension 
and headaches.  On mental status examination, the veteran did 
not appear particularly anxious or depressed and did not show 
evidence of a thought disorder or psychotic process.  It was 
the examiner's opinion that the veteran likely manifests a 
personality disorder associated with chronic alcoholism and 
history of polydrug abuse.  

Since the April 1983 rating decision, additional VA and 
private medical evidence has been added to the record that 
reveals multiple psychiatric admissions and indicates the 
veteran suffers from and receives treatment for 
schizophrenia.  The veteran underwent a VA psychiatric 
examination in December 1996.  Axis I diagnoses were 1) 
schizophrenia, paranoid-type, chronic; and 2) alcoholism and 
substance abuse by history.  The examiner further stated the 
following:

His history suggests a dysfunctional 
early life with abuse.  He may suffer 
residuals of PTSD [posttraumatic stress 
disorder] from his early childhood 
experiences.  It could be that efforts to 
avoid these early feelings and thoughts 
contributed to his use of substances.  
His hospitalization at Madigan in 1978 
was attributed to drugs, but the symptoms 
could certainly have been those of an 
acute schizophrenic episode.  Many of the 
same symptoms are there today, 18 years 
later.  Psychological testing at that 
time suggested an "active schizophrenic 
thinking disturbance."

The Board finds the additional medical evidence to be new, as 
it was not previously considered.  The Board also finds the 
evidence to be material in that it indicates the veteran is 
receiving psychiatric treatment for a currently diagnosed 
psychiatric disability, namely schizophrenia.  This evidence 
is also material in that it suggests that the veteran's 
current symptoms may be the same as those manifested during 
service.  

It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matter 
under consideration, that is, whether the veteran has a 
current psychiatric disability which is related to his period 
of service or events therein, and to be of such significance 
that it must be considered together with all of the evidence 
to fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a psychiatric disability is 
reopened.

Stomach ulcer

Service connection for a stomach ulcer was originally denied 
in March 1990.  In May 1996, the Board denied service 
connection for a stomach ulcer, essentially finding that the 
claim was not well grounded in that there was no competent 
evidence confirming an ulcer disorder.  The Board's 1996 
decision is final and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7104(b) (West 1991).

Pertinent evidence of record at the time of the May 1996 
Board decision includes the following: service medical 
records; December 1982 VA examination; VA and private 
treatment records; and testimony presented at the June 1991 
RO hearing.

Service medical records are negative for any complaints, 
treatment or diagnosis of a stomach ulcer or peptic ulcer 
disease.  VA examination in December 1982 revealed a benign 
abdomen and did not establish a diagnosis of ulcers.  
Washington Department of Corrections medical records reveal 
that in May 1982, the veteran requested antacids for claimed 
ulcers.  He said that he had gastric pain for 45 days but did 
not say anything to anyone.  In August 1982, he complained of 
low left rib pain relieved by antacids.  The examiner's 
assessment was "rule out peptic ulcer disease."  An October 
1982 examination yielded an assessment of "left upper 
quadrant pain, rule out peptic ulcer disease."  A follow up 
report includes an impression of gastritis.  The veteran was 
given Tagamet and Mylanta and a diet was discussed.  In 
November 1982, the veteran complained of abdominal pain and 
the assessment was stress.  The veteran was seen in January 
1983 and requested an upper gastrointestinal (GI) 
examination, stating that he was positive he had an ulcer.  
Assessment was possible anxiety.

The veteran was seen at the Multicare Medical Center 
emergency room in December 1993 with complaints of abdominal 
pain, and requesting a refill of his ulcer medication.  The 
veteran reported a history of ulcer symptomatology 
intermittently since 1980 and had apparently bled once from 
these.  He denied black bowel movements or vomiting.  He 
reported taking Tagamet but that he had run out.  Examination 
of the abdomen revealed it was soft, with no tenderness to 
palpation.  Normal bowel sounds were heard, with no rebound 
and no masses.  Assessment was abdominal pain with history of 
peptic ulcer disease.  

At the June 1991 hearing, the veteran reported that he 
currently has the same symptoms that he had in service and 
that he took antacid tablets while in service.  He thinks 
that he was diagnosed with a duodenal ulcer in 1980.

Since the May 1996 Board decision, various private and VA 
medical records have been submitted.  VA records from 
approximately 1995 to 1997 reveal complaints of black stools 
and stomach pain.  Stool samples were noted to be positive 
for blood.  Diagnoses included a history of ulcers, 
epigastric pain, dyspepsia and persistent GI complaints.  It 
was noted that the veteran refused a GI consult and further 
lab work.  Private treatment records note a history of 
ulcers.  A June 1999 statement from Dr. M. Hayami indicates 
that the veteran is followed at VAMC American Lake for 
various problems, including peptic ulcer disease.

The medical evidence submitted since the May 1996 Board 
decision is new, as it has not previously been considered.  
The Board also finds the statement from Dr. Hayami to be 
material in that it suggests the veteran currently has a 
confirmed diagnosis of peptic ulcer disease for which he 
currently receives VA treatment.  It is the Board's view that 
this evidence may be considered to bear directly and 
substantially upon the specific matter under consideration, 
that is, whether the veteran has a current stomach ulcer 
disability which is related to his period of service or 
events therein, and to be of such significance that it must 
be considered together with all of the evidence to fairly 
decide the merits of the veteran's claim.  Accordingly, the 
Board concludes that the veteran has submitted evidence that 
is new and material, and the claim for service connection for 
a stomach ulcer is reopened.

Since the veteran's claims for service connection for a 
psychiatric disability and a stomach ulcer have been 
reopened, the Board must address the merits of the service 
connection claims.  Before proceeding to a decision on the 
merits, it is the Board's opinion that further development is 
necessary.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  Accordingly, the Board will undertake 
additional development on these issues pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing these 
issues.

Entitlement to an annual clothing allowance

Historically, the veteran was denied an annual clothing 
allowance by letter dated in September 1990.  The claims 
folder contains a VA Form 21-8679 signed in February 1991 
which indicates that entitlement to clothing allowance was 
established effective August 1, 1990 with continuing 
eligibility (recurring payment).  The claims folder also 
contains a C&P Master Record Status dated in May 2001 that 
indicates that clothing allowance is being paid annually.

There has been a complete grant of benefits with regard to 
entitlement to an annual clothing allowance.  As such, there 
is no remaining case or controversy and no allegations of 
error of fact or law for resolution by the Board on this 
issue.  Accordingly, the appeal as to entitlement to an 
annual clothing allowance must be dismissed.  See 38 C.F.R. 
§§ 7104, 7105(d) (West 1991 & Supp. 2002); 38 C.F.R. § 20.101 
(2001).


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disability, the appeal is 
granted.

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a stomach ulcer, the appeal is granted.

The appeal as to entitlement to an annual clothing allowance 
is dismissed.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

